Citation Nr: 1700731	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, rated 10 percent disabling from March 31, 2009 to January 27, 2013, and 90 percent disabling from January 28, 2013 to February 5, 2015.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1985.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a July 2009 rating decision, the RO denied entitlement to a compensable disability rating for bilateral hearing loss.  A notice of disagreement was filed in September 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.  In a June 2014 rating decision, the RO assigned a 10 percent disability rating, effective March 31, 2009, and a 90 percent disability rating, effective January 28, 2013.  In a January 2016 rating decision, the RO assigned a 100 percent disability rating, effective February 6, 2015.  From February 6, 2015, this constitutes a full grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997); AB v. Brown, 6 Vet. App. 35 (1993). 

In an October 2013 rating decision, the RO denied entitlement to a TDIU.  A claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record; and when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  Thus, the Board has jurisdiction of the TDIU claim.

Finally, the Veteran had perfected an appeal on a 2005 claim of entitlement to a higher evaluation for orchalgia with right testicular atrophy.  In his August 2007 substantive appeal he specifically sought a 30 percent rating.  This was granted in a March 2010 rating decision, serving as a full disposition of that issue.  As such, that issue is no longer in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral hearing loss

As detailed above, a 10 percent rating is in effect from March 31, 2009 and a 90 percent rating is in effect from January 28, 2013 to February 5, 2015.

In April and October 2011, the Veteran underwent private audiological examinations with Peace Health Medical Group.  04/28/2011 & 01/18/2012 VBMS, Medical Treatment Record-Non-Government Facility.  The audiological reports are recorded in graph format and there are no numerical designations.  The graph, however, appears to show puretone thresholds ranging between 80 and 110 decibels in the ears.

The Court held in Savage v. Shinseki, 24 Vet. App. 259 (2010) that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Acknowledging that VA has very little ability to compel non-VA medical personnel to comply with such a request, the Court limited its holding "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."

It would be useful if the April and October 2011 graphical data was converted into numeric form.  

Moreover, VA treatment records reference an audiogram that was conducted on December 29, 2011.  It is indicated that the audiogram can be viewed in Quasar but the audiogram findings are not contained within the VA treatment records on file.  09/25/2012 Virtual VA, CAPRI at 22.  Please associate the outstanding audiogram with VBMS or Virtual VA.  

TDIU

The Veteran initially raised the claim of entitlement to a TDIU in a November 2012 submission.  11/28/2012 VBMS, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  He reports that he stopped working in November 2010.  

Service connection is in effect for bilateral hearing loss (10 percent effective 03/31/2009; 90 percent from 01/28/2013; 100 percent from 02/06/2015); epididymo-orchitis with testicular atrophy and small cystocele left scrotum (30 percent from 09/14/2005; 60 percent from 08/31/2011); gastroesophageal reflux disease (GERD) (30 percent from 04/28/2006); and, tinnitus (10 percent from 11/28/2012).  His combined rating is 60 percent from March 31, 2009; 80 percent from August 31, 2011; and, 100 percent from 01/28/2013.  The Veteran's service-connected disabilities do not meet the scheduler criteria for a TDIU for the period prior to August 31, 2011, and meet the scheduler criteria for a TDIU from August 31, 2011.  38 C.F.R. § 4.16 (2015).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section").  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by nonservice-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19.  

A vocational assessment should be completed to assess the impact of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  

For the period prior to August 31, 2011, the claim should be submitted to Director, Compensation Service, for extraschedular consideration per § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide authorization for VA to request that an audiologist from Peace Health Medical Group provide the numerical designations, average puretone thresholds (500-4000 Hertz), and speech discrimination scores pertaining to the April 2011 and October 2011 evaluations, and provide any further records pertaining to the Veteran.

2.  Associate with VBMS or Virtual VA the December 29, 2011 VA audiogram.

3.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting for the period from November 2010.  The virtual folder should be made available to the examiner.  The report should be prepared and associated with the virtual folder.

4.  If it is determined that the Veteran's is unemployable for the period prior to August 31, 2011, then refer the Veteran's claim for a TDIU per § 4.16(b) to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disabilities preclude the Veteran from participating in gainful employment for the period from November 2010 to August 30, 2011.

5.  After completion of the above, review the expanded record and readjudicate the issue of entitlement to an increased rating for bilateral hearing loss and entitlement to a TDIU.  If either of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


